Citation Nr: 9933619
Decision Date: 10/29/99	Archive Date: 12/06/99

DOCKET NO. 98-03 579               DATE 

On appeal from the Department of Veterans Affairs Medical and
Regional Office Center in Wichita, Kansas

THE ISSUE 

Entitlement to service connection for a heart disorder due to
inservice tobacco use. 

REPRESENTATION 

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD 

Brian J. Milmoe, Counsel 

INTRODUCTION

The veteran served honorably on active duty from January 1951 to
March 1954. Other active service occurred from November 1955 to
June 1957, from which the

veteran was discharged under other than honorable conditions. Such
represents a bar to Department of Veterans Affairs (VA)
compensation benefits, but only as for the period of service from
November 1955 to June 1957.

This matter is before the Board of Veterans' Appeals (Board) on the
basis of a rating decision entered in September 1997 by the VA
Medical and Regional Office Center (MROC) in Wichita, Kansas,
denying the veteran's claim of entitlement to service connection
for a heart disorder due to inservice tobacco use. Such claim
originated in September 1993, and the veteran in his November 1993
correspondence to the MROC noted that atherosclerotic heart
disease, triple vessel coronary artery disease, angina pectoris,
and hypertension were the result of smoking while on active duty.
In addition, the veteran noted that various other disorders were
also due to inservice tobacco use, but the MROC has not to date
adjudicated such issues and they are not now properly before the
Board for review. The issues referenced in the veteran's November
1993 correspondence are thus referred to the MROC for appropriate
consideration.

On July 22, 1998, the President of the United States signed into
law the "Internal Revenue Service Restructuring and Reform Act of
1998." Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998) (to be
codified at 38 U.S.C.A. 1103). This law prohibits service
connection for disability or death resulting from an injury or
disease due to inservice use of tobacco products by a veteran.
However, it applies only to claims filed after June 9, 1998. As the
veteran in this case filed his claim for service connection for
residuals of smoking prior to June 1998, the new law does not
affect the disposition of this appeal.

FINDING OF FACT

The veteran's claim of entitlement to service connection for a
heart disorder due to inservice tobacco use is supported by
cognizable evidence demonstrating that such claim is plausible or
capable of substantiation.

- 2 -

CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for a
heart disorder due to inserivce tobacco use is well-grounded. 38
U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from
disease or injury incurred or aggravated by service. 38 U.S.C.A.
1110 (West 1991); 38 C.F.R. 3.303(a) (1999). Additionally, if a
disorder noted during service is not determined to be chronic, then
generally a continuity of symptomatology after service is required
for service connection. 38 C.F.R. 3.303(b) (1999). Service
connection may also be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (1999).

As pertains to the legal authority governing the disposition of
tobacco-related claims, it is noted that service connection may be
granted for disability or death if the evidence establishes that
injury or disease resulted from tobacco use in line of duty in
military service, or upon a showing of a nicotine dependence of
service origin that was the proximate cause of disability or death.
See VAOPGCPREC 19-97; VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).

The threshold question to be answered in this appeal, however, is
whether the veteran has presented evidence of a well-grounded
claim; that is, a claim that is plausible and meritorious on its
own or capable of substantiation. If he has not, his appeal must
fail. 38 U.S.C.A. 5107(a); Murphy v. Derwinski, 1 Vet. App. 78
(1990). To be well-grounded, a claim must be supported by evidence,
not just allegations. Tirpak v. Derwinski, 2 Vet. App. 609 (1992).
Although the claim need not be conclusive, it must be accompanied
by supporting evidence sufficient to

- 3 -

justify a belief by a fair and impartial individual that the claim
is plausible. Id. at 610.

For a claim to be well grounded, there must be (1) a medical
diagnosis of a current disability; (2) medical, or in certain
circumstances, lay evidence of inservice occurrence or aggravation
of a disease or injury; and (3) medical evidence of a nexus between
an inservice disease or injury and the current disability. Where
the determinative issue involves medical causation, competent
medical evidence to the effect that the claim is plausible is
required. Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).

Alternatively, well-groundedness may be established through the
chronicity provision of 38 C.F.R. 3.303(b), where evidence,
regardless of its date, shows that a veteran had a chronic
condition in service or during an applicable presumptive period and
still has such condition. Such evidence must be medical unless it
relates to a condition as to which under the Court's case law, lay
observation is competent. If the chronicity provision is not
applicable, a claim may still be well-grounded on the basis of 38
C.F.R. 3.303(b) if the condition is observed during service or any
applicable presumptive period, continuity of symptomatology is
demonstrated thereafter, and competent evidence relates the present
condition to that symptomatology. Savage v. Gober, 10 Vet. App.
488, 495-97 (1997).

In this matter, the veteran states that he initiated tobacco use in
service. As well, the veteran presents evidence as to his
initiation of tobacco use in service from his spouse with whom he
was acquainted prior to his initial period of military service and
also from a treating cardiologist, J. I. Lipoff, M.D.

Service medical records identify neither the veteran's use of
tobacco products or the existence of any disorder of his heart or
cardiovascular system. Medical evidence on file indicates that an
initial diagnosis of coronary artery disease as well as diagnoses
of hypertensive and arteriosclerotic heart disease were made in
1977, at the time of the veteran's inferior myocardial infarction.
Subsequently compiled medical data note the existence of heart and
cardiovascular disorders.

- 4 -

Among the medical evidence presented is a January 1998 statement
from Dr. Lipoff, who treated the veteran beginning in 1986, wherein
he offered the following:

(The veteran) began smoking cigarettes as a soldier in the U.S.
Army in Korea in 1951 with cigarettes furnished by the U.S. Army in
his C-rations and 101 rations. He continued to smoke up to four
packages per day until July, 1986, a total of up to 140 pack-years.

It is my opinion that the cigarette smoking habit which (the
veteran) acquired as a young soldier in the U.S. Army was a major
contributing factor to his development of coronary artery disease
and atherosclerotic heart disease.

Well-groundedness of the claim presented turns on the question of
whether the veteran presents competent medical evidence that his
inservice use of tobacco is a proximate cause of a heart disorder
in service or thereafter, or that he became nicotine dependent in
service and such dependency is a proximate cause of his heart or
cardiovascular disorder. The veteran and his spouse offer accounts,
presumed true for purposes of determining whether the claim is
well-grounded, that his use of up to four packs of cigarettes daily
began while on active duty, but it is noted that, in the absence of
evidence that either the veteran or his spouse has the requisite
medical training or expertise to offer competent medical evidence
regarding matters relating to medical diagnosis or etiology, their
assertions as to nicotine addiction and or etiology of the
veteran's heart disorder(s) are not found to represent competent
medical evidence. See Espiritu v. Derwinski, 2 Vet. App. 492, 494
(1992).

The focus here necessarily is on Dr. Lipoff s statement in December
1998 as to the veteran's cigarette smoking habit in service and its
link to the veteran's heart disease. On behalf of the veteran, it
is argued by his representative that the word, habit, is defined by
Webster's New Collegiate Dictionary in its 1981 edition, as,

- 5 -

Among other things, an addiction, and it is thus argued that the
treating cardiologist's opinion is sufficient to identify an
inservice nicotine addiction, as well as a nexus between the
veteran's cigarette abuse and his later developing heart disease.
As the truth of the evidence presented must be presumed in
determining well-groundedness, the undersigned agrees,
notwithstanding the ambiguity created by Dr. Lipoff's use of the
word, habit, (as opposed to addiction) and the phrase, major
contributing factor, (as opposed to proximate or direct cause when
describing the relationship between the veteran's smoking habit and
the development of coronary artery and atherosclerotic heart
disease.) The foundation for Dr. Lipoff's opinions is not
specifically set forth in the January 1998 statement, but it may be
inferred that such opinions are drawn not only from the veteran's
history, but also clinical and laboratory data compiled during the
course of treatment, previously compiled medical records, and his
years of experience as a practicing, board-certified cardiologist.

On the basis of the foregoing, it is concluded that the claim
advanced is well-grounded. See 38 U.S.C.A. 5107(a); Epps, supra.

ORDER

The veteran's claim of entitlement to service connection for a
heart disorder due to inservice tobacco use is well-grounded, and
to that extent alone, the appeal is granted.

REMAND

Inasmuch as the veteran's claim is well-grounded under 38 U.S.C.A.
5107(a), an obligation is imposed upon VA to ensure that all
pertinent facts are developed. In this regard, as it is noted
above, there are certain ambiguities regarding the opinions offered
by Dr. Lipoff as to the existence of nicotine addiction in service
and the relationship of the veteran's tobacco use to the onset of
heart disease. Further

- 6 - 

medical input as to those points is thus deemed to be in order.
Moreover, there are indications in the record that the veteran was
subject to various periods of VA hospital care for heart or heart-
related disorders during post-service years, reports from which are
not contained within the claims folder, but are within the
constructive possession of VA and must be obtained. See Bell v.
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, to permit the RO to accomplish that development noted
above, this matter is REMANDED to the RO for the following:

1. The RO should obtain from all applicable VA Medical Centers,
including but not limited to Leavenworth, Columbia, and Houston,
the veteran's clinical treatment folders for inclusion in the
record.

2. Upon obtaining appropriate authorization from the veteran, the
RO should contact Jay I. Lipoff, M.D., 139 Beechwood Drive, London,
Kentucky 40744, for the purpose of (a) clarifying the statement set
forth by him in correspondence of January 18, 1998, and (b)
obtaining a copy of all treatment or other records concerning the
veteran which are held in his possession. It is requested that Dr.
Lipoff be asked to respond to the question of whether it is at
least as likely as not that the veteran was addicted to nicotine in
service and whether it is at least as likely as not that any
inservice tobacco use led directly to any heart or cardiovascular
disorder of the veteran. Dr. Lipoff should also be asked to clarify
the basis of his opinions as to the veteran's inservice tobacco
use/nicotine addiction and provide a rationale for all opinions set
forth.

- 7 -

3. Thereafter, the RO should arrange for the veteran to undergo a
VA medical examination for purposes of determining the existence
and origin of any nicotine addiction and the relationship of any
heart or cardiovascular disorder of the veteran to his inservice
tobacco use. The veteran's claimsfolder in its entirety is to be
furnished to the examiner prior to any evaluation of the veteran
for use in the study of this case. Such examination is to include
a review of the veteran's history and current complaints, as well
as a comprehensive clinical evaluation. Any indicated diagnostic
studies, to include X-rays, must be accomplished.

Following the examination, the examiner is to be asked to render a
professional opinion, with full supporting rationale, as to whether
it is at least as likely as not that tobacco use in service caused
any heart or cardiovascular disorder now experienced by the
veteran. As well, the examiner should be asked to respond to the
question of whether there is evidence to support a diagnosis of
nicotine addiction, and, if so, at what point in time did the
veteran become dependent on nicotine. If it is the examiner's
conclusion that the veteran became nicotine-dependent in service,
the question of whether it is at least as likely as not that the
inservice nicotine addiction resulted in a heart or cardiovascular
disorder of the veteran must be fully addressed, with full reasons
and bases for the conclusion reached.

4. Upon completion of the foregoing actions, the RO should then
readjudicate the claim at hand based on all of the evidence of
record and all governing legal

- 8 -

authority. If the benefit sought is not granted, the veteran and
his representative should be furnished a supplemental statement of
the case. Thereafter, the veteran and his representative should be
afforded a reasonable period for a response before the record is
returned to the Board for further review.

The Board does not intimate any opinion as to the merits of the
case, either favorable or unfavorable, at this time. The veteran
and his representative are free to submit additional evidence and
argument in connection with his current appeal. See Kutscherousky
v. West, 12 Vet. App. 369 (1999).

ALAN S. PEEVY 
Member, Board of Veterans' Appeals

- 9 - 



